         Case 1:19-cv-07136-LLS Document 32 Filed 10/09/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AMERICAN BROADCASTING
 COMPANIES, INC., DISNEY
 ENTERPRISES, INC., TWENTIETH
 CENTURY FOX FILM CORPORATION,
 CBS BROADCASTING INC., CBS STUDIOS                   No. 19-CV-7136 (LLS)
 INC., FOX TELEVISION STATIONS, LLC,
 FOX BROADCASTING COMPANY, LLC,
 NBCUNIVERSAL MEDIA, LLC,
 UNIVERSAL TELEVISION LLC, and OPEN
 4 BUSINESS PRODUCTIONS, LLC,

                Plaintiffs/Counterclaim
                Defendants,

         v.

 DAVID R. GOODFRIEND and SPORTS
 FANS COALITION NY, INC.,

                Defendants/Counterclaim
                Plaintiffs.



                STIPULATION AND [PROPOSED] ORDER TO EXTEND
                     TIME TO RESPOND TO COUNTERCLAIMS

       It is hereby stipulated and agreed by the attorneys for Plaintiffs/Counterclaim Defendants

American Broadcasting Companies, Inc., Disney Enterprises, Inc., Twentieth Century Fox Film

Corporation, CBS Broadcasting Inc., CBS Studios Inc., Fox Television Stations, LLC, Fox

Broadcasting Company, LLC, NBCUniversal Media, LLC, Universal Television LLC, and Open

4 Business Productions, LLC (collectively, “Plaintiffs/Counterclaim Defendants”) and

Defendants/Counterclaim Plaintiffs David R. Goodfriend and Sports Fans Coalition NY, Inc.

(collectively, “Defendants/Counterclaim Plaintiffs”) that Plaintiffs/Counterclaim Defendants be

granted an eleven-day extension of time up to and including October 28, 2019 to respond to

Defendants/Counterclaim Plaintiffs’ Counterclaims.
          Case 1:19-cv-07136-LLS Document 32 Filed 10/09/19 Page 2 of 3



       The original due date for the response is October 17, 2019. The request for an extension

is made by the Plaintiffs/Counterclaim Defendants to give them sufficient time to respond to the

six antitrust, unfair competition, and tortious interference claims set forth in the Counterclaims’

188 paragraphs. This is the first request for an extension of time.

       The parties respectfully request that the Court enter the above Stipulation as the Order of

the Court.

Dated: October 9, 2019

 /s/ R. David Hosp                                   /s/ Thomas G. Hentoff
 R. David Hosp                                       Gerson A. Zweifach
 Elizabeth E. Brenckman                              Thomas G. Hentoff (pro hac vice)
 ORRICK, HERRINGTON & SUTCLIFFE LLP                  Joseph M. Terry (pro hac vice)
 51 West 52nd Street                                 WILLIAMS & CONNOLLY LLP
 New York, NY 10019                                  725 Twelfth Street, N.W.
 Tel: (617) 880-1886                                 Washington, DC. 20005
      (212) 506-3535
 dhosp@orrick.com                                    650 Fifth Avenue
 ebrenckman@orrick.com                               Suite 1500
                                                     New York, NY 10019
 Mark S. Puzella (pro hac vice)
 Sheryl Koval Garko (pro hac vice)                   Tel: (202) 434-5000
 222 Berkeley Street, Suite 2000                     gzweifach@wc.com
 Boston, MA 02116                                    thentoff@wc.com
 Tel: (617) 880-1896                                 jterry@wc.com
      (617) 880-1919
 mpuzella@orrick.com                                 Attorneys for All Plaintiffs/Counterclaim
 sgarko@orrick.com                                   Defendants

 Alexander P. Okuliar (pro hac vice)                 Paul D. Clement (pro hac vice)
 1152 15th Street, N.W.                              Erin E. Murphy (pro hac vice)
 Washington, D.C. 2005-1706                          KIRKLAND & ELLIS LLP
 Tel: (202) 339-8431                                 1301 Pennsylvania Avenue, NW
 aokuliar@orrick.com                                 Washington, DC 20004

 Attorneys for Defendants and Counterclaim-          Tel: (202) 389-5000
 Plaintiffs David R. Goodfriend and Sports Fans      paul.clement@kirkland.com
 Coalition NY, Inc.                                  erin.murphy@kirkland.com




                                                 2
       Case 1:19-cv-07136-LLS Document 32 Filed 10/09/19 Page 3 of 3



                                              Attorneys for Plaintiffs Fox Television
SO ORDERED on this ____ day of October,       Stations, LLC and Fox Broadcasting
2019:                                         Company, LLC


________________________________
The Honorable Louis L. Stanton
United States District Judge




                                          3
